July 3, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

          NASIR W. QUIRESHI D/B/A/ Q LEGAL SOLUTIONS, Appellant

NO. 14-12-00302-CV                      V.

       THE UNAUTHORIZED PRACTICE OF LAW COMMITTEE, Appellee
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 29, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by NASIR
W. QUIRESHI D/B/A/ Q LEGAL SOLUTIONS.
      We further order this decision certified below for observance.